Martin, J.,

delivered the opinion of the court.
This is an an action by the acceptors against the drawer of a bill of exchange for the sum of six hundred dollars.
The plaintiffs having accepted the bill, and paid it at maturity to the holders, without any funds of the drawer being in their hands, instituted suit against the latter to recover the money advanced on his bill. The defendant resisted the demand on the ground that he drew as agent of the owners of the steamer Walter Scott, and was not, therefore, personally bound. Judgment was rendered in his favor, from which the plaintiffs appealed.
Many authorities have been cited and read to the court to show, that as the defendant did not annex the word agent to his name ,in signing the bill, that he thereby addecl his personal responsibility to that of his employers.
*118It does not appear to'this court, that the judge who tried the case in the first instance, erred in the judgment he rendered. We are of opinion, that the agency of the drawer is apparent on the face of the bill. This clearly results from the tenor of it, in which the plaintiffs are directed to charge the same to the account of the steamer Walter Scott, and which excludes or negatives the idea of a personal charge to the drawer.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.